                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

GERALD DEAN MORGAN,                 )
                                    )
       Plaintiff,                   )
                                    )     No. 3:21-cv-00274
                                    )
                                    )     Judge Waverly D. Crenshaw, Jr.
                                    )
v.                                  )     Magistrate Judge Chip Frensley
                                    )
BOARD OF PROFESSIONAL               )
RESPONSIBILITY OF THE               )
SUPREME COURT OF TENNESSEE, )
and SANDRA GARRETT, in her          )
individual capacity,                )
                                    )
       Defendants.                  )
______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       The undersigned counsel, David M. Rudolph, hereby gives notice of his appearance as

counsel on behalf of the defendants Board of Professional Responsibility of the Supreme Court

of Tennessee and Sandra Garrett, in her individual capacity, and requests that court notices and

service of all pleadings, motions and other papers be directed to the undersigned.

                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             ATTORNEY GENERAL AND REPORTER

                                             /s/ David M. Rudolph
                                             David M. Rudolph, BPR #13402
                                             Assistant Attorney General
                                             Office of the Attorney General and Reporter
                                             40 South Main Street, Suite 1014
                                             Memphis, TN 38103-1877
                                             Phone: (901) 543-4162
                                             Email: David.Rudolph@ag.tn.gov



     Case 3:21-cv-00274 Document 8 Filed 05/03/21 Page 1 of 2 PageID #: 39
                              CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2021, a copy of the foregoing document was filed
electronically. Notice of this filing will be sent by operation of the Court’s ECF system to:

W. Gary Blackburn, Esq.
Bryant Kroll, Esq.
THE BLACKBURN FIRM, PLLC
213 Rep John Lewis Way, Suite 300
Nashville, TN 37219
gblackburn@wgaryblackburn.com
bkroll@wgaryblackburn.com
Attorneys for Plaintiff

                                          /s/ David M. Rudolph
                                          David M. Rudolph
                                          Assistant Attorney General




                                             2

     Case 3:21-cv-00274 Document 8 Filed 05/03/21 Page 2 of 2 PageID #: 40
